Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including the offset drive arm extending between the first attachment point and the first pivot along a longitudinal direction of the inboard flap as well as a vertical direction of the inboard flap, and the rotation of the offset drive arm to cause the inboard flap and the linkage to rotate with the linkage rotating about the second pivot. By contrast, Paez (US 5836550 A) discloses an inboard flap support for supporting and moving an inboard flap, the inboard flap support comprising an offset drive arm extending between a first attachment point of the inboard flap and a first pivot of a support, the offset drive arm to be rotationally drive about the first pivot and extending away from the inboard flap, a linkage extending between a second attachment point of the inboard flap positioned at a different position from the first attachment point and a second pivot of the support, the rotation of the linkage about the second pivot to cause the inboard flap and the offset drive arm to rotate, the offset drive arm to rotate about the first pivot. However, Paez fails to mention the offset drive arm extending between the first attachment point and the first pivot along a longitudinal direction of the inboard as well as a vertical direction of the inboard flap, and the rotation of the offset drive arm to cause the inboard flap and the linkage to rotate. Therefore, it would have not been obvious to incorporate prior art which disclose control surface support mechanisms, in particular mechanisms for supporting inboard flaps on aircraft wings in the manner as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642

/Richard R. Green/Primary Examiner, Art Unit 3647